Exhibit 10.18

 

BAKBONE SOFTWARE INCORPORATED

10145 Pacific Heights Boulevard

Suite 500

San Diego, CA 92121

 

November 18, 2003

 

VantagePoint Venture Partners IV (Q), L.P.

VantagePoint Venture Partners IV, L.P.

VantagePoint Venture Partners IV Principals Fund, L.P.

1001 Bayhill Drive

Suite 300

San Bruno, CA 94066

 

Dear Sirs:

 

BakBone Software Incorporated –

Series A Preferred Shares

--------------------------------------------------------------------------------

 

The parties hereto are parties to a Series A preferred share purchase agreement
(the “Share Purchase Agreement”) dated June 18, 2003, pursuant to which BakBone
Software Incorporated (the “Company”) issued 22,000,000 Series A preferred
shares (the “Stock” or the “Securities”) to VantagePoint Venture Partners IV
(Q), L.P., VantagePoint Venture Partners IV, L.P. and VantagePoint Venture
Partners IV Principals Fund, L.P. (each a “Purchaser” and together, the
“Purchasers”), in the allocations set forth in the Share Purchase Agreement, of
which 18,000,000 of such Securities are presently held by the Purchasers.
Capitalized terms not otherwise defined herein have the meanings ascribed to
such terms in the Share Purchase Agreement.

 

In consideration of the covenants and obligations set forth herein, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto have agreed to vary or forego certain of the
rights, terms and conditions attaching to the Securities, as set out in the
Share Provisions, on the following terms and conditions:

 

1. Share Transfer Restriction

 

(a) Subject to paragraph (b) below, and provided that the Company is in material
compliance with the terms of the Share Purchase Agreement and its Exhibits,
except as varied hereby, each of the Purchasers’ covenants and agrees that,
without the Company’s prior written consent, such consent not to be unreasonably
withheld or delayed, the Purchaser will not sell, transfer, assign, encumber,
pledge or dispose of (any such event being referred to in this Section as a
“transfer”) all or any right, title or interest held by it in the 18,000,000
Securities (or the common shares (“Common Shares”) issuable upon exercise of the
Securities), held by the Purchasers on the date hereof, except as set forth
below:

 

  (i)   the above transfer restriction shall cease and have no further force or
effect with respect to 6,000,000 of the Securities and underlying Common



--------------------------------------------------------------------------------

-2-

 

Shares, in each case pro rata to the respective interests of the Purchasers in
such shares, 90 days after the date hereof;

 

  (ii)   the above transfer restriction shall cease and have no further force
and effect with respect to an additional 6,000,000 of the Securities and the
underlying Common Shares, in each case pro rata to the respective interests of
the Purchasers in such shares, 180 days after the date hereof; and

 

  (iii)   the above transfer restriction shall cease and have no further force
and effect with respect to the remaining 6,000,000 Securities and the underlying
Common Shares, in each case pro rata to the respective interests of the
Purchasers in the Securities, 270 days after the date hereof.

 

(b) The restrictions on transfer in paragraph (a) shall terminate and have no
further effect, and for greater certainty, subject to any restrictions under
securities laws, each Purchaser shall be entitled to transfer any or all of the
Securities at any time after the date hereof, if the Company proposes to merge
or amalgamate with any other entity, other than as part of an internal
restructuring with no change of control of the Company, or if an offer or
take-over bid is made for the shares of the Company. The restrictions on
transfer in paragraph (a) shall be deemed to terminate under this paragraph (b)
on the earlier of (i) the date that such merger, amalgamation, offer or
take-over bid is announced, and (ii) the date on which such restrictions would
be required to be terminated in order to permit a Purchaser to participate in
such merger or amalgamation or to tender the shares to such offer or take-over
bid.

 

2. Waiver of Automatic Conversion Feature

 

In consideration for the Purchasers agreeing to the transfer restrictions on
their 18,000,000 Securities and underlying Common Shares set forth in Section
1(a) above, and provided that the Purchasers are not otherwise in material
breach of this Agreement, the Company agrees that it shall not, at any time on
or prior to that date which is 270 days after the date hereof effect the
automatic conversion of the Preferred Shares in accordance with section
4(b)(iii) of the Share Provisions, should the Common Shares of the Company have
had a closing price, for 45 consecutive trading days, on the Toronto Stock
Exchange, of at least CDN. $5.00 per share (appropriately adjusted for any stock
split, dividend, combination or other recapitalization).

 

3. Waiver of Liquidation Preference

 

If, between the date hereof and that date which is 270 days after the date
hereof, the Common Shares of the Corporation have had a closing price, for 45
consecutive trading days, on the Toronto Stock Exchange, of at least CDN. $5.00
per share (appropriately adjusted for any stock split, dividend, combination or
other recapitalization), and the Company has not effected the conversion of the
Securities as a result of the operation of Section 2 of this Agreement, and the
Company subsequently becomes insolvent or bankrupt (an “Insolvency Event”),
either (i) voluntarily, (ii) by the entry by a court of competent jurisdiction
in a case under bankruptcy laws, or the issue of any similar order adjudicating
the Company as bankrupt or insolvent under



--------------------------------------------------------------------------------

-3-

 

any other applicable bankruptcy, insolvency or liquidation law, (iii) the entry
by a court of competent jurisdiction of a decree or order appointing a receiver,
custodian, assignee, trustee, liquidator or other similar official of the
Company or of any substantial part of the property of the Company, or ordering a
winding-up or liquidation of its affairs, or (iv) the making by the Company of
an assignment for the benefit of its creditors, or the failure of the Company
generally to pay its debts as they become due, then, in each such case, the
Purchasers hereby irrevocably agree to the waiver of their liquidation
preference set out in section 2(a) of the Share Provisions and, for all
purposes, in the event of any such Insolvency Event, shall be treated equally
and rateably with the holders of the Common Shares of the Corporation, as if the
Purchasers were holders of Common Shares.

 

4. Representations and Warranties; Indemnities

 

(a) The Company represents and warrants to the Purchasers that each of the
representations and warranties made by the Company in Schedule A hereto is true
and correct.

 

(b) Each Purchaser represents and warrants to the Company that each of the
representations and warranties made by the Purchaser in Schedule B hereto is
true and correct.

 

(c) All representations and warranties of the parties set forth in the Schedules
hereto shall survive until the date that is 12 months following the date hereof
and any claim made in respect of any breach or alleged breach of any
representation and warranty must be made during that period.

 

(d) Each party hereby agrees to indemnify and save the other party harmless of
and from any loss, liability, claim, damage, cost or expense of any nature
whatsoever (including, without limitation) reasonable legal fees and
disbursements) suffered or incurred as a result of any breach of any
representations, warranties or covenant of such party set forth herein.

 

5. Notices

 

Any notice or other document which is required or permitted to be given
hereunder shall be in writing and shall be sufficiently given if delivered
personally (including by courier service) or if sent by telecopier at the
following addresses:

 

(a) to the Purchasers at:

 

VantagePoint Venture Partners

1001 Bayhill Drive, Suite 300

San Bruno, California, 94066, USA

 

Attention:             General Counsel

Fax:                       (650) 869-6078



--------------------------------------------------------------------------------

-4-

 

(b) to the Company at:

 

10145 Pacific Heights Boulevard, Suite 500

San Diego, California, 92121

 

Attention:              President

Fax:                       (858) 450-9929

 

or at such other address as either party may from time to time advise the other
by notice in writing. Any notice so given shall be deemed to have been given and
received on the date of delivery if a business day and, if not a business day,
then on the next succeeding business day.

 

6. Assignment and Termination

 

This letter agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns, including,
in respect of each Purchaser, in respect of any beneficial owners or partners of
each Purchaser to whom the Securities or underlying Common Shares may be
distributed during the term of this Agreement. Notwithstanding any other
provision hereof, any termination of this letter agreement as contemplated
herein shall not affect the indemnification obligations of the parties under
Section 4(b) above, which shall survive indefinitely, or the agreement of the
Purchaser set forth in Section 3 hereof, which shall survive until the
conversion of all outstanding Securities.

 

7. Further Assurances

 

Each Purchaser and the Company agree to do all such acts and things and to
execute and deliver all such documents, instruments and agreements as may be
necessary or advisable in the reasonable opinion of the other party to give
effect to the provisions and the purpose and intent of this letter agreement.

 

8. Interpretation

 

Unless otherwise indicated, all dollar amounts referred to in this letter
agreement are in Canadian currency. As used herein, the term “business day”
means any day other than a Saturday or Sunday upon which banks are open for
business in San Diego, California and San Francisco, California and the term
“day” means a calendar day. The terms “hereof”, “herein”, “in this letter
agreement” and similar expressions refer to this letter agreement in its
entirety, including all Schedules hereto, which form an integral part hereof.
The term “person” means and includes any individual, partnership, limited
partnership, joint venture, sole proprietorship, company or corporation,
unincorporated association, trust, trustee, administrator or other legal
personal representative, government or governmental agency, authority or entity
however designated or constituted.

 

9. Governing Law, etc.

 

This letter agreement shall be construed and interpreted in accordance with the
laws of the State of California, without giving effect to principles of
conflicts of law. Time shall be of the essence of this letter agreement.



--------------------------------------------------------------------------------

-5-

 

10. Dispute Resolution

 

In the event of any dispute arising out of or relating to this Agreement, then
such dispute shall be resolved solely and exclusively by confidential binding
arbitration with the San Francisco branch of JAMS (“JAMS”) to be governed by
JAMS’ Commercial Rules of Arbitration (the “JAMS Rules”) and heard before one
arbitrator. The parties shall attempt to mutually select the arbitrator. In the
event they are unable to mutually agree, the arbitrator shall be selected by the
procedures prescribed by the JAMS Rules. Each party shall bear its own
attorneys’ fees, expert witness fees and costs incurred in connection with any
arbitration.

 

11. Entire Agreement

 

This letter agreement (together with its Schedules) constitutes the entire
understanding, contract and agreement between the parties hereto pertaining to
the subject matter hereof and supersedes all other prior oral and written
understandings, agreements or contracts, formal or informal, between the parties
hereto or their representatives or affiliates with respect thereto.

 

If this letter accurately reflects the terms of the arrangement between us and
if such definitive terms are agreed to by you, please communicate acceptance by
executing a copy of this letter where indicated below and delivering the same to
the Purchasers at the address indicated above, whereupon this letter shall
constitute a valid and binding agreement between us. If acceptance has not been
so communicated at or prior to that time on that date, this agreement shall be
null and void and of no further force or effect of any nature whatsoever.

 

Yours very truly,

 

BAKBONE SOFTWARE INCORPORATED

by   /s/    KEITH RICKARD    

Keith Rickard

President

by   /s/    JOHN FITZGERALD    

John Fitzgerald

Chief Financial Officer



--------------------------------------------------------------------------------

-6-

 

The foregoing accurately reflects the terms of the arrangement between us and
such terms are hereby agreed to by us.

 

DATED as of the              day of November, 2003.

 

VANTAGEPOINT VENTURE PARTNERS IV (Q), L.P., by VANTAGEPOINT VENTURE ASSOCIATES
IV L.L.C., its General Partner by   /s/    ALAN SALZMAN    

Managing Member

VANTAGEPOINT VENTURE PARTNERS IV, L.P., by VANTAGEPOINT VENTURE ASSOCIATES IV
L.L.C., its General Partner by   /s/    ALAN SALZMAN    

Managing Member

VANTAGEPOINT VENTURE PARTNERS IV PRINCIPALS FUND, L.P., by VANTAGEPOINT VENTURE
ASSOCIATES IV L.L.C., its General Partner by   /s/    ALAN SALZMAN    

Managing Member

 



--------------------------------------------------------------------------------

Schedule A

 

Representations and Warranties of the Company

 

The Company hereby represents and warrants to each Purchaser as follows:

 

  (a)   the execution and delivery by the Company of the letter agreement and
the performance by it of its obligations thereunder:

 

  (i)   are within its corporate power and have been duly authorized by all
necessary corporate action on its part and no other corporate proceedings on the
part of the Company are necessary to authorize the entering into by the Company
of the letter agreement, the performance by the Company of its obligations
thereunder or the completion of the matters contemplated therein; and

 

  (ii)   are not in violation of, and will not result in a violation or breach
of or a default under, the terms or provisions of any law, regulation, license,
permit, lease, authorization, order, agreement, covenant, undertaking or other
document or instrument to which it or any of its subsidiaries is a party or by
which it or any of its subsidiaries or any of their respective properties or
assets is bound;

 

  (b)   the letter agreement has been duly executed and delivered by the Company
and constitutes a legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms; and

 

  (c)   the Company is not presently aware of any material adverse change or
effect to the Company’s business and operations other than as set forth in the
Company’s public disclosure documents, as filed on SEDAR and with the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------

Schedule B

 

Representations and Warranties of the Purchasers

 

Each of the Purchasers severally (and not jointly and severally) hereby
represents and warrants to the Company as follows:

 

  (a)   The execution and delivery by the Purchaser of the letter agreement and
the performance by it of its obligations thereunder:

 

  (i)   are within its partnership power and have been duly authorized by all
partnership action on its part and no other proceedings on the part of the
Purchaser are necessary to authorize the entering into by the Purchaser of the
letter agreement, the performance by the Purchaser of its obligations thereunder
or the completion of the matters contemplated therein; and

 

  (ii)   are not in violation of, and will not result in a violation or breach
of or a default under, the terms or provisions of any law, regulation, license,
permit, lease, authorization, order, agreement, covenant, undertaking or other
document or instrument to which it is a party or by which it or any of its
properties or assets is bound; and

 

  (b)   the letter agreement has been duly executed and delivered by the
Purchaser and constitutes a legal, valid and binding obligation of the
Purchaser, enforceable against it in accordance with its terms.